124 F.3d 214
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Jose Luis TIRADO-AGUILAR, Defendant,andRANGER INSURANCE COMPANY;  Henry Guerrero Bail Bonds,Defendants-Appellants.
No. 96-50542.
United States Court of Appeals, Ninth Circuit.
Aug. 13, 1997.

Appeal from the United States District Court for the Southern District of California, No. CR-96-0615-1-JNK;  Judith N. Keep, District Judge, Presiding.
Before:  BROWNING, BRUNETTI, and TROTT, Circuit Judges.


1
MEMORANDUM*


2
Ranger Insurance Company and Henry Guerrero Bail Bonds appeal the forfeiture of a $50,000 surety bond.  "[T]he Government may not enforce the obligation [of a bail bond] if its actions materially increase the risk of the surety without the surety's knowledge and consent."  United States v. Galvez-Uriarte, 709 F.2d 1323, 1324 (9th Cir.1983).  The district court found that, under the circumstances in this case, the cooperation agreement between defendant Tirado-Aguilar and the Government did not increase the risk that the defendant would flee.  These findings are not clearly erroneous, and we affirm the judgment of forfeiture.


3
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts in this circuit except as provided by Ninth Circuit Rule 36-3